Citation Nr: 1828716	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  07-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to service-connected PTSD.

3.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), diverticulitis, and/or erosive esophagitis, and also to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to May 1991.  He also had service from March 1981 to March 1982, as well as service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2005, the RO denied the service connection claims.  In January 2009, the RO denied a claim for a TDIU.

In September 2011, the Board remanded the claims.  In January 2016, the Board reopened the claim for service connection for hepatitis C, and again remanded all of the claims for additional development.
  

FINDINGS OF FACT

1.  The Veteran's hepatitis C neither began during nor was otherwise caused by his military service.

2.  The Veteran does not have chronic fatigue syndrome, to include an undiagnosed illness manifested by chronic fatigue, due to his service.

3.  The Veteran does not have a gastrointestinal disorder, to include IBS, GERD, diverticulitis, or erosive esophagitis, due to his service, or that was caused or aggravated by a service-connected disability; he does not have an undiagnosed illness manifested by gastrointestinal symptoms.  

4.  Service connection is currently in effect for fibromyalgia, evaluated as 40 percent disabling, and PTSD, evaluated as 30 percent disabling; the Veteran's current total combined rating is 60 percent. 
 
5.  The Veteran is not shown to be unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  

2.  Chronic fatigue syndrome, to include an undiagnosed illness manifested by chronic fatigue, is not shown in service, and is not related to service, to include service in the Southwest Asia Theater of Operations.  38 U.S.C. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.317, 4.88a.

3.  The Veteran does not have a gastrointestinal disorder, to include IBS, GERD, diverticulitis, and erosive esophagitis, that is related to his service, to include service in the Southwest Asia Theater of Operations, or that was caused or aggravated by a service-connected disability.  38 U.S.C. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317.

4.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.16(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has hepatitis C, chronic fatigue syndrome, and a gastrointestinal disorder, to include IBS, GERD, diverticulitis, and/or erosive esophagitis ("an intestinal disorder"), due to his service, with the claims for an intestinal disorder, and chronic fatigue syndrome, to include as due to an undiagnosed illness due to service in the Persian Gulf, and as caused or aggravated by service-connected PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.   

"Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2017). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.

For VA purposes, the diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

The Board notes that service connection is currently in effect for PTSD, and fibromyalgia.  

Hepatitis C

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses; there is no relevant medical evidence of record for the period between the Veteran's first and second periods of active duty.

Following separation from service, VA treatment reports show that the Veteran was first diagnosed with hepatitis C in 1996.

A VA hepatitis disability benefits questionnaire (DBQ), dated in April 2017, shows that the examiner noted that the Veteran's VA e-folder and CPRS (computerized patient record system) had been reviewed.  The diagnosis was hepatitis C, with a date of diagnosis of November 1996.  The DBQ notes the following: the Veteran denied a history of risk factors, other than a possible needle stick.  He had previously used interferon and ribavirin, which cleared the virus in 1998.  He reported having service in Saudi Arabia and Iraq in 1991, that he worked in the triage section of a medical unit, and that he "thinks he may have had a needle stick, but can't recall a distinct needle stick and never received treatment for a needle stick while on active duty.  He reports he had to work fast during triage so he assumes this is where it came from."  He stated that he was a civilian nurse from 1991 to 1995 in an ICU (intensive care unit) and that he stopped work due to symptoms of PTSD, and ETOH (alcohol) use.  The examiner noted that the Veteran's VA records showed a history of alcohol dependence in July 2009, marijuana abuse in remission in February 2006, and tobacco abuse.  The Veteran does not currently have signs or symptoms attributable to chronic or infectious liver diseases, cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The examiner concluded that hepatitis C was less likely as not (less than 50 percent probability) incurred in, or caused by, his service.  She noted that the Veteran's assertion of an inservice needle stick, and working with Iraqi Prisoners of War in Saudi Arabia, had been accepted, but that a nexus link could not be made, as the Veteran was diagnosed with hepatitis C in 1996, approximately five years following his second period of six months of active duty, and as he had worked as a civilian nurse for four years prior to his diagnosis.  She noted that the CDC (Center for Disease Control) has documented that the risk of HCV (hepatitis C virus) infection after a needle stick or sharps exposure to HCV-positive blood is approximately 1.8 percent (range: 0 percent - 10 percent) (citation omitted).  

The Board finds that the claim must be denied.  The service treatment records have been summarized, and they do not contain findings shown to be relevant, or any relevant diagnosis.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a).  

The earliest post-service evidence of hepatitis C is dated in 1996, which is over four years after separation from service.  The only competent opinion of record is the April 2017 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no competent opinion of record in favor of the claim.  

The Veteran's representative argues that he should be assumed to have contracted hepatitis C through a needle stick in service.  However, even the Veteran has admitted that he does not actually recall a needle stick and the fact remains that the Veteran worked as a nurse in an ICU for four years after his six months of active duty in Saudi Arabia.  As such, there is simply not evidence that makes it at least as likely as not (50 percent or greater) that the Veteran was actually stuck by a needle during service.

Accordingly, service connection for hepatitis C is not warranted.  

Chronic Fatigue Syndrome

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses; there is no relevant medical evidence of record for the period between the Veteran's first and second periods of active duty.  

Following separation from service, VA treatment reports show that the Veteran complained of symptoms that included fatigue in a Persian Gulf Protocol examination report, dated in April 1994.  There was no relevant diagnosis. 

A private report, dated in September 2011, notes a diagnosis of fatigue.  This notation does not appear to have been based on a review of the Veteran's claims file, or any other detailed and reliable history, nor does it contain findings implicating 38 C.F.R. § 4.88.  It is therefore not considered probative.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

A VA chronic fatigue syndrome DBQ, dated in April 2017, shows that the examiner noted that the Veteran's VA e-folder and CPRS (computerized patient record system) had been reviewed.  The DBQ notes the following: there was no history of a diagnosis of chronic fatigue syndrome.  Continuous medication was not required for control of chronic fatigue syndrome.  The Veteran does not now have, and has not had, signs and symptoms attributable to chronic fatigue syndrome.  The Veteran does not have periods of incapacitation due to chronic fatigue syndrome, or chronic fatigue syndrome symptoms that restrict his routine daily activities.  Chronic fatigue syndrome does not impact his ability to work.  The examiner concluded that chronic fatigue syndrome was less likely as not (less than 50 percent probability) incurred in, or caused by, the Veteran's service.  She noted that the Veteran has no current diagnosis or clinical evidence of chronic fatigue syndrome.  The Veteran's fatigue is likely a manifestation of his PTSD, rather than a separate and distinct condition.  Citing an article from UpToDate (a subscription medical information resource), she noted that medical literature documents that depression, anxiety, and drugs abuse are major causes of fatigue (citation omitted).  She further noted that the Veteran's fatigue was not likely due to hepatitis C, because his viral load has been virtually undectable over the last several years despite his continued complaints of fatigue.  

The Board finds that the claim for chronic fatigue syndrome must be denied, as this disability is not currently shown.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 and 1131 require the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The April 2017 VA DBQ is highly probative evidence which shows that the Veteran does not have chronic fatigue syndrome.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  To the extent that the Veteran may have fatigue symptoms that are related to his service-connected PTSD or fibromyalgia, he is already being compensated for these symptoms.  See 38 C.F.R. § 4.14; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that the Veteran is not shown to have chronic fatigue syndrome, and the claim must be denied on any basis.  

Gastrointestinal Disorder

The Veteran asserts that he has a gastrointestinal disorder, to include IBS, GERD, diverticulitis, and erosive esophagitis, due to his service, to include as an undiagnosed illness due to service in the Persian Gulf and/or as secondary to service-connected PTSD.

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses; there is no relevant medical evidence of record for the period between the Veteran's first and second periods of active duty.  The Veteran's separation examination report from his second period of active duty, dated in April 1991, shows that his abdomen and viscera were clinically evaluated as normal.  See also March 1991 examination report.  In the associated report of medical history, the Veteran indicated that he did not have a history of frequent indigestion, or stomach trouble.  See also March 1991 report of medical history.  

As for the post-service medical evidence, a VA Persian Gulf Protocol examination report, dated in April 1994, does not show any relevant complaints, findings, or diagnoses.  

VA stomach, and intestine, examination reports, dated in March 1997, show that the Veteran complained of heartburn with acid coming back into the chest with some abdominal pain, worse after meals.  He claimed that most of his symptoms arose after his return from the Gulf.  There was no nausea or vomiting.  His bowel movements were relatively regular, but he still has spells of diarrhea.  He also complained of occasional pain of the stomach, especially when he takes Nasopryn.  There were no objective findings.  The relevant diagnoses were GERD, and irritable bowel.  

An April 1997 report notes complaints of a four-year history of diarrhea.  

Thereafter, VA progress notes contain multiple notations of GERD.  

A February 2004 VA report notes sigmoid diverticulitis.  

A VA general medical examination report, dated in May 2012, shows that the Veteran was noted to have a history of GERD since at least 1997, that an upper endoscopy in 2003 revealed erosive esophagitis, and that he has symptoms compatible with irritable bowel syndrome.  

A VA intestinal conditions DBQ, dated in April 2017, shows that the examiner noted that the Veteran's VA e-folder and CPRS (computerized patient record system) had been reviewed.  The DBQ notes the following: the diagnoses were GERD, with a date of onset of 1999, and sigmoid diverticulitis, with a date of onset of 2004.  The Veteran denied a history of a diagnosis of IBS.  The Veteran complained of current symptoms of reflux with intermittent nausea and occasional mild regurgitation, and that he avoided fried foods.  The examiner concluded that the Veteran's conditions were less likely as not (less than 50 percent probability) incurred in, or caused by, his service.  She noted that the Veteran has no current diagnosis of IBS, and that clinical evidence was not consistent with IBS.  His GERD was found more than one year following separation from service; it is a chronic multi-symptom illness with a partially-explained etiology.  Although diverticulitis is shown in 2004, this was more than one year following separation from active duty, and it did not likely occur during active duty, as a January 2003 colonoscopy was negative.  This condition is a chronic multi-symptom illness with a partially-explained etiology.  For both GERD and diverticulitis, the examiner stated that it is not likely that these conditions represent a disability pattern or diagnosed disease related to a specific exposure event, including blood exposure experienced during service in the Persian Gulf War, when he worked with Iraqi prisoners of war in Saudi Arabia.  The Veteran's GERD was noted to be more likely due to the ingestion of irritants such as foods, smoking, and ETOH (alcohol).  The examiner further noted that it is not at least as likely as not that the Veteran's conditions had been aggravated beyond their natural progression by a service-connected condition.  She noted that they have followed the natural progression and that they are more likely a result of ingestion of various irritants as previously noted.  

The Board finds that the claim must be denied.  The service treatment records have been summarized, and they do not contain findings shown to be relevant, or any relevant diagnosis.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a).  

With regard to irritable bowel syndrome, this is not currently shown.  Gilpin.  In this regard although there are indications of this disorder, they are relatively dated, and the April 2017 VA examiner determined that the Veteran does not have this disorder.  This opinion is considered highly probative.  Prejean; see also Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion). Accordingly, the Board finds that the Veteran is not shown to have irritable bowel syndrome.  

With regard to GERD and diverticulitis, the earliest post-service evidence of a relevant condition (GERD) is dated in 1999, which is over seven years after separation from service.  In any event, the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The only competent opinion is the April 2017 VA opinion, and this opinion weighs against the claim.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and as it is accompanied by a sufficient explanation.  Prejean; Neives-Rodriguez.  There is no competent opinion of record in favor of the claim.  Accordingly, service connection for a gastrointestinal disorder, to include IBS, GERD, diverticulitis, and erosive esophagitis is not warranted on a direct basis.  

With regard to the possibility of secondary service connection, the Board finds that the weight of the evidence is against the claim.  See 38 C.F.R. § 3.310.  There is no competent opinion of record in support of the claim on a secondary basis.  The only competent opinion of record is the April 2017 VA opinion, and this opinion weighs against the claim on a secondary basis.  

Conclusion

The Veteran's service records show that his awards include the Kuwait Liberation Medal, and the Southwest Asia Service Medal with bronze service star, and that he meets the criteria for consideration as a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317.  However, the Veteran is not shown to have an undiagnosed illness involving any of the claimed symptoms.  See e.g., April 2017 VA DBQs.  He has been shown to have GERD and diverticulitis, which are diagnosed conditions, and for which service connection may not be granted on this basis.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004).  The Board therefore finds that the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

The Board has also considered the Veteran's statements of ongoing symptoms since his service, and that he has medical training as a nurse.  However, notwithstanding that VA has accepted his claim that he worked with Iraqi prisoners of war, as well as his equivocal claim of a needle stick during service, see April 2017 DBQ, the Veteran is found not to be a credible historian.  His service treatment records have been discussed, and they do not show that any relevant symptoms or conditions were claimed or shown during service, or upon separation from service.  At his April 1994 VA examination, no gastrointestinal symptoms were reported, and no gastrointestinal condition was noted.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Veteran has also repeatedly complained of financial problems, and that VA was not providing him with sufficient compensation.  See e.g., VA progress notes, dated in February and March of 2012; November 2007 and June 2008 VA PTSD examination reports; see also January 2009 decision of the Social Security Administration (SSA) (noting similar complaints, and showing that the SSA determined that the Veteran was only "partially credible").  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that the claimed disabilities were caused by his service, or are related to a service-connected disability.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.


TDIU

The Veteran asserts that he is entitled to a TDIU.  

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

For the purpose of one 60 percent disability, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  38 C.F.R. § 4.16 (a).  The Veteran has a combined disability rating of 60 percent, as the Veteran's conditions are due to a common etiology; the Veteran meets the schedular criteria for TDIU based upon one service-connected disability rated at 60 percent or higher.  Id.

The portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V. 

As this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The Veteran's TDIU claim (VA Form 21-8940), dated in June 2011, shows that he reported a work history as a registered nurse for two different employers for the period between June 1991 and 1994, and that he had not worked since September 1995, at which time he became disabled.  He indicated that he had a diploma as a registered nurse, with additional training in electronic telecommunications.  

The evidence includes a decision of the Social Security Administration (SSA) dated in January 2009, with associated documentation, which indicates that the Veteran reported that he was unable to work due to Persian Gulf Syndrome, PTSD, memory loss, chronic fatigue, severe muscle and bone pain, sigmoid diverticulitis, hepatitis C, and severe headaches.  He stated that his illnesses first bothered him in March 1994, and that he had been unable to work since September 1998.  He indicated that he had not worked since 1994, with a history of employment as a registered nurse between 1989 and 1994.  The SSA determined that he was disabled, with a primary diagnosis of anxiety-related disorders, and a secondary diagnosis of affective/mood disorders.  

VA progress notes show ongoing treatment for psychiatric symptoms, with medications that included quetiapine, citalopram, zolpidem, mirtazapine, and bupropion.  His GAF scores tended to range between 50 and 61, with most scores in the mid-50s.  

VA PTSD examination reports, dated in November 2007, and June 2008, show that the same examiner authored the reports.  In each case, the examiner indicated that the Veteran's claims files had been reviewed, the GAF score was 61, and the examiner concluded that the Veteran's PTSD symptoms were not productive of total occupational and social impairment.  The reports note that the Veteran's maladaptive personality features may be accounting for more substantial social and occupational problems (November 2007), and that the Veteran reported that he had quit his last job (June 2008).  

A VA fibromyalgia DBQ, dated in April 2017, shows that the examiner indicated that the Veteran's VA e-folder and CPRS files had been reviewed.  The examiner concluded that the Veteran's fibromyalgia did not impact his ability to work.  
 
Although the SSA's decision indicates that it determined that the Veteran is disabled due to psychiatric symptoms, such a decision is not binding on VA.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (while Social Security Administration decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this case, it appears that the Veteran voluntarily quit his last job, and there is no competent opinion of record to show that he is unemployable due to his service-connected symptoms.  The findings in the VA examination reports, discussed supra, all weigh against the claim.  The Veteran's GAF scores indicate mild to moderate symptomatology.  The Board therefore finds when the SSA's evidence is considered together with the other evidence of record, it is insufficiently probative to warrant a grant of the claim.  Madden.  Given the foregoing, the Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities, and that the claim must be denied.


ORDER

Service connection for hepatitis C, chronic fatigue syndrome, and a gastrointestinal disorder, to include irritable bowel syndrome, gastroesophageal reflux disease, diverticulitis, and erosive esophagitis, is denied.

A TDIU is denied.






______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


